DAUKSCH, J.
This is an appeal from a final judgment in a marital dissolution case. Because the disposition of the marital property appears to be violative of the equitable distribution requirements, we reverse the judgment and remand for a rehearing. At the re*610hearing the parties may present further evidence and in the judgment the court should make a complete explication of the reasons for the unequal distribution, if such is deemed equitable. Except for that portion of the judgment which grants dissolution of the marriage, the judgment is reversed and the ease remanded for rehearing and a proper judgment.
AFFIRMED in part; REVERSED in part; REMANDED.
PETERSON, J., concurs.
W. SHARP, J., concurs in result only.